312 So. 2d 234 (1975)
W. Louis KEITH, Appellant,
v.
AMREP CORPORATION, a Corporation, Appellee.
No. V-33.
District Court of Appeal of Florida, First District.
May 8, 1975.
Daniel L. Hightower, Green, Simmons & Green, Ocala, for appellant.
Andrew G. Pattillo, Jr., Pattillo, MacKay & McKeever, Ocala, for appellee.
JOHNSON, Judge.
The plaintiff below seeks reversal of a final judgment, rendered pursuant to jury verdict, in favor of defendant-appellee in a suit seeking compensatory and punitive damages for appellee's alleged malicious interference with appellant's business.
We have heard oral argument in this cause and have carefully examined the record on appeal and the briefs submitted by the parties. The principle question preserved *235 on appeal is the sufficiency of the evidence to support the jury verdict in favor of appellee and the judgment entered thereon. In our review of the record, we have given due consideration to the applicable principle that a judgment of the trial court reaches the appellate court clothed with a presumption of correctness. The facts of this case constituted jury questions and were resolved by the jury adversely to appellant. It is not the province of this Court to substitute its judgment for that of the trier of facts. The credibility of the testimony and the weight of the evidence are peculiarly jury questions and the findings of the jury will not be disturbed in the absence of a clear showing that the trial court committed error or that the evidence demonstrates that the conclusions reached are erroneous. The rulings of the trial court as to the remaining issues raised in this appeal likewise have a sufficient basis in the record. Accordingly, the judgment appealed herein is
Affirmed.
RAWLS, C.J., and MILLS, J., concur.